


EXHIBIT 10.68
[tenneco.jpg]
To : Enrique Orta


Date : 9 September 2010


From : Danny Pollaris


CC : Wolfgang Fries


Subject : Company pension and Life & Disability & Accidental insurance






Enrique,


Please find below overview on the new set-up of your extra-legal benefit program
(Pension, life & disability insurance) :


•
your current Spanish extra-legal benefit coverage will remain in place but will
be adjusted so that your salary prior to your promotion in August 2010 will be
'frozen'. This 'frozen' salary will remain applicable for your continued current
Spanish benefit plan.

•
for the salary difference (new base salary after promotion and old salary prior
to promotion), the Company-Tenneco Automotive Iberica SA - will establish an
additional Defined Contribution plan as per below annual contribution levels:

◦8% Employers contributions of the salary difference (as per the above
principle)
◦No personal contributions
•An additional life insurance equal to 3x the annual salary difference (as per
the above principle).
Annual premium to be paid by Tenneco.
•A disability insurance equal to 3x annual salary difference (as per the above
principle).
Premiums paid by Tenneco.
•A 24 hours accidental insurance coverage equal to 3x annual salary.


The above benefit program will be provided during your active Tenneco employment
and will cease upon your retirement or departure
(voluntary or involuntary) from the Company.


In case of any questions, please do not hesitate to contact me.


Kind regards


/s/ DANNY POLLARIS


Danny Pollaris


Compensation & Benefits Director




